WELLIVER, Judge,
dissenting.
I respectfully dissent. We should not have ordered transfer. We should affirm the trial court.
The court of appeals wrote:
Plaintiffs, Carol and Ivan Thurman, appeal from a judgment entered upon a verdict for defendant Melba Anderson, arising out of the collision of automobiles driven by Carol Thurman and defendant. The evidence in support of the verdict being sufficient and no error of law appearing, the judgment of the trial court is affirmed in accordance with Rule 84.-16(b). An opinion would be of no prece-dential value.
At best, we are but second guessing both the trial court and the first reviewing appellate court as to the evidence heard below.
The court of appeals ruled correctly. The trial court should be affirmed.